EXHIBIT 10.7

 

Contract Number:

 

[Nanjing International Finance Center]

 

Property Lease Contract

 

Lessor: [Nanjing Rich Field Real Estate Development Co., Ltd.] (hereinafter
referred to as "Party A")

 

Lessee: [Nanjing Yunguhui Information Technology Co., Ltd.] (hereinafter
referred to as "Party B")

 



  1

   



 

Lessor: [Nanjing Rich Field Real Estate Development Co., Ltd.] (hereinafter
referred to as "Party A")

 

Lessee: [Nanjing Yunguhui Information Technology Co., Ltd.] (hereinafter
referred to as "Party B")

 

In accordance with the Contract Law of the People's Republic of China and other
relevant laws and regulations, terms and conditions of this Contract under which
Party A leases in the [Nanjing International Financial Center] are hereby made
and entered into by and between Party A and Party B through amicable
consultations as follows.

 

I. Location of the Property and Its Facilities:

 

1. Party A leases the Unit [JA] in Floor [42] of the Main Tower Building of the
Nanjing IFC located in No. 1, Hanzhong Road, Nanjing City (hereinafter also
referred to as the “Property”) to Party B. The Property has a floor area of
[625.47] square meters (subject to the registration of property rights; if there
is any difference in the area, it does not affect the validity of this Contract,
the rent amount, comprehensive management service fee or the necessary shared
expenses).

 

2. Party B leases in the Property for [office] use and this use purpose shall
not be changed without written consent of Party A.

 

3. The existing fitment and facilities of the Property are detailed in the
appendix. Unless otherwise agreed by the parties, the appendix shall be used as
a basis for verification of the Property in the handover by Party A and hand
back by Party B of the Property.

 

4. Party B promises that, during the leasing period, Party B will [use, carry
out business operations] according to law, independently assume various legal
responsibilities, and solely bear the responsibilities of fire protection,
safety, environmental protection and sanitation.

 

5. Provisions on handover of the Property:

 

(1) Handover criteria: The Property shall be handed over in the as-is condition
when it is handed over;

 

(2) After receiving the performance bond, Party A shall arrange for the
preparation of the rental of the Property and notify Party B in writing for
handover of the Property and for going through handover formalities, indicating
the main status of the Property and its internal facilities.

 

6. Party B confirms as follows:

 

(1) Party B has sufficient understanding on Party A's relevant policies and
management systems, as well as the status of the Property (such as whether under
mortgage) and the surrounding environment.

 

(2) Acceptance by Party B of the handover means that Party B has no objection to
the condition of the Property.

 

(3) Party A has clearly informed Party B of the following matters before signing
this Contract: The Property has been mortgaged.

 

(4) At the termination of this Contract, Party B shall hand back the Property on
time and ensure that the Property and internal facilities are in good condition
(except for normal wear and tear) and shall return everything borrowed, and
settle all expenses that shall be borne by Party B.

 



  2

   



 

(5) If the Contract is terminated or cancelled for any reason, Party B shall
arrange for the restoration to the blank condition of the Property before the
date of termination or cancellation (the ground is blank and flat, the wall is
in neat latex paint, and the ceiling is a high-grade non-damaged mineral wool
board ceiling; lamps, sprinklers, smoke sensor, air conditioning and unit doors
are in good condition), return the Property to Party A within the time limit
specified in this Contract, and after the acceptance by Party A or the property
management company, complete the handing back formalities (indicating the main
status of the Property and its internal facilities).

 

II. Lease Term

 

1. The lease term under this Contract is [24] months, from [December 18, 2018]
to [December 17, 2020]. The beginning day and ending day shall be inclusive.

 

2. Except as otherwise provided in this Contract, within the lease term, Party A
and Party B shall not early terminate this Contract without consensus.

 

3. The Contract shall be automatically terminated when the lease term expires.
If Party B needs to continue to lease the Property, Party B must submit a
written renewal application to Party A at least three months in advance, and
negotiate with Party A to enter into a lease contract. The relevant rent and
other substantive terms for the renewal shall be jointly determined by Party A
and Party B through consultations, and a new lease contract shall be signed. If
Party A and Party B fail to agree on the terms of the renewal and complete the
signing of a new lease contract before [September 17, 2020], Party A has the
right to lease the Property to other tenants.

 

4. Party B shall submit a written renewal application to Party A at least
[three] months in advance. If, on the first day of the three-month period prior
to the expiry of the lease term, no written renewal application is received, it
shall be deemed that Party B has no intention to renew the lease. Party may then
publicize for the lease of the Property, and Party B shall not refuse a
potential tenant of Party A to enter the Property or to know more about its
conditions.

 

5. If Party B has no intention to continue the lease when the lease term of this
Contract expires, Party B shall, at the agreed time, go to the property
management company designated by Party A to go through the handing back
formalities and settle the fees payable by Party B.

 

III. Rent and Payment Method

 

1. Rent Rate

 

For the period from [December 18, 2018] to [December 17, 2020], the rent rate
shall be [5.5] Yuan / m2 / day, and the monthly rent shall be [104635.92] Yuan /
month;

 

2. The rent shall be paid before use of the Property. Each [three] months shall
be a period and payment shall be made every one period. Party B shall make the
payment for a period before the last 10 days of the monthly immediately before
the commencement of this period (i.e. rent for a period shall be paid [10] days
before commencement of this period).

 

As agreed by both parties, the bank account designated by Party A is as follows:

 

Company
Name:                                                                       

Deposit
Bank:                                                                     

Bank Account Number:                                             

 



  3

   



 

If Party A needs to change this bank account, Party A shall notify Party B in
writing [3] days in advance. The bank account of Party A for receiving the rent
after the change shall be that indicated in the written notice of Party A.

 

Party A shall issue an official invoice to Party B upon receipt of the rent.

 

3. From the date of handover of the Property, Party B shall bear all expenses
related to the Property, including but not limited to, telephone, water,
electricity, gas, overtime air-conditioning, fees for waste disposal by the
property management company as entrusted by Party B, communication and network
usage fees, and inspection and maintenance costs for fire and special equipment.

 

4. Among these fees:

 

(1) The communication and network expenses shall be paid by Party B directly to
the third party;

 

(2) Water, electricity, gas and related expenses shall be collected by the
property management company on behalf of the third party.

 

(3) The costs for overtime air-conditioning service and fees for waste disposal
by the property management company as entrusted by Party B shall be directly
collected by the property management company entrusted by Party A.

 

5. If Party B has any expenses in arrears, Party A shall have the right to stop
supplying water and electricity to Party B and stop related services on
condition that a written notice is sent to Party B 7 days in advance, without
affecting exercise by Party A of relevant rights exercisable by Party A
hereunder or the right of Party A investigating the liabilities of Party B for
breach of Contract in accordance with the provisions of this Contract. All
losses and expenses so caused shall be borne by Party B, and Party A shall not
bear any responsibility for it. During the period that such circumstance lasts,
Party B shall still bear all related expenses in full such as rent and
comprehensive management service fees.

 

IV. Comprehensive Management Services and Expenses

 

1. Party A and Party B agree that Party A will provide Party B with
comprehensive management services within the lease term. The services include
but are not limited to:

 

(1) Selecting and engaging a property management company and paying property
management fees to the property management company;

 

(2) On condition that Party B performs fully its obligations hereunder, ensuring
the water supply and power supply to meet the needs of Party B, unless the
stoppage is caused by the water supply and power supply department;

 

(3) Assisting Party B in dealing with all kinds of relations (including
relations with neighbors) relating to the Property.

 

2. The charging criteria for the comprehensive management services are as
follows:

 

(1) For the period from [December 18, 2018] (i.e. lease commencement date) to
[December 17, 2020], the unit price of the comprehensive management services
shall be [18] Yuan / m2 / month and the total comprehensive management service
fee shall be [11258.46] Yuan / month.

 

3. The comprehensive management service fee shall be paid before use of the
services. Each [three] months shall be a period and payment shall be made every
one period. Party B shall make the payment together with the rent for the same
period to the bank account of Party A.

 



  4

   



 

In paying the rent for the first period, Party B shall pay the comprehensive
management service fee for the first period to the bank account of Party A for
receiving the rent. Party A shall issue an official invoice to Party B upon
receipt of the comprehensive management service fee.

 

V. Rights and Obligations

 

1. Party A has the right to name or rename the project in which the Property is
located without the need to make any compensation to Party B or any other party.

 

The advertisement decision-making rights and use rights of and rights to
receiving benefits from the shared parts of the project where the Property is
located (including but not limited to: exterior walls, lobby, roof, plaza, inner
walls, aisles, elevators, stairs, parking lots, etc.) and any part outside of
the Property shall belong to Party A, and Party B shall not interfere with it
but shall have the obligation to cooperate with Party A in the relevant work.

 

2. During the lease period, Party A has the right to change, repair or
temporarily close the project of the Property and the public place of the
project or part of it (including but not limited to aisles, doors, windows,
electric installations, cables and wires, water pipes, gas pipes, elevators,
escalators, fire prevention equipment, reporting equipment, air conditioning
equipment, etc.), and the right to change the overall structure, layout and
arrangement of public places.

 

3. If necessary, Party A and/or property management company shall have the right
to formulate, introduce or modify, adopt or revoke any management rules and
regulations from time to time, and Party B shall assist in the work and abide by
the relevant provisions.

 

4. If the Property is in an emergency or under a special circumstance, Party A
has the right to promptly take emergency measures without any compensation to
Party B or any other party. However, Party A shall explain the reasons to Party
B after the event, and Party B shall actively cooperate with Party A.

 

5. Party A has the right to inspect Party B's use of the Property and facilities
at any time.

 

For reasons of repairing the Property, facilities or the property or facilities
of any other tenants, Party A may reasonably occupy the Property and facilities.
Party A does no need to make any compensation for it, and Party B shall not
request the reduction of or delay the payment of the rent. However, if the
reasonable inspection or occupation by Party A seriously affects Party B and
stops Party B from office work (subject to confirmation by Party A and unless
Party B itself needs to stop its office work or to rectify its work or to
relocate its office), Party A and Party B shall otherwise negotiate to reduce
the rent for the occupation period or to extend the lease term.

 

6. Party A guarantees that the use of the Property complies with the relevant
laws, regulations and rules of the State.

 

7. Party B shall provide the original and photocopy of the supporting documents
that proves its legal identity and legal business qualifications according to
the requirements of Party A. A photocopy shall be kept at Party A. If Party B
delays in submitting the documents for more than [60] days, or if any of the
documents submitted by Party B is false, Party A has the right to immediately
terminate this Contract without bearing any liability for breach of Contract,
and Party B shall compensate Party A for all losses so incurred by Party A.

 



  5

   



 

8. Party B shall not carry out any illegal activities in the Property, and may
not use the Property for any illegal purposes. Party B has the obligation to
ensure the safety of the Property and all facilities of it.

 

9. The Property shall be used and managed by Party B. The use and management by
Party B of the Property shall comply with the requirements of the relevant laws
and regulations, and of the relevant government authorities for administration
of industry & commerce, construction, fire protection, safety, environmental
protection, public security, sanitation, planning and quality inspection as well
as the provisions of this Contract.

 

(1) Party B shall be responsible for going through all relevant procedures for
approval, registration, handling, obtaining permits and acceptance reports
required for the use of the Property for business operations and construction in
accordance with the relevant laws and regulations, and shall bear all expenses
so incurred. Before all the necessary qualifications and licenses according to
law, Party B shall not engage in any operation or construction in the Property.
Party B must ensure that the licenses, approvals or permits are fully valid
during the lease term.

 

(2) The relevant operations to be engaged in by Party B in the Property shall be
started only when approved by the competent government departments (including
but not limited to [administration for industry & commerce, environmental
protection, sanitation, epidemic prevention, fire protection, public security,
etc.]). After obtaining approval, Party B shall promptly submit a copy of the
approval certificate issued by the relevant government departments to Party A
for the record.

 

(3) Party B guarantees that no dangerous materials, e.g. dangerous chemicals,
civil explosives, fireworks, radioactive materials and nuclear energy
substances, shall be kept in the Property.

 

(4) Party B shall not keep any waste or other articles in any place around the
Property that is not for private use by Party B (Note: The range of such places
shall be subject to determination by Party A and/or property management
company), nor shall Party B illegally erect any facility in any such place or
change the structure of the Property.

 

(5) Party B shall not make any large noise or odor in the Property, which may
interfere with the normal office work of other tenants. If a complaint is
received due to any such acts, Party A and/or the property management company
have the right to stop it and Party B shall bear all the liabilities and
economic losses so caused.

 

(6) Party B shall not without permission affix or distribute any advertisements,
flyers or billboards or signs within the project where the Property is located,
or paste or distribute any advertisements, flyers, billboards or signs on any
window of the Property or on any public part window or wall. The signboard of
Party B shall be provided at the place designated by the property management
company. Otherwise, the property management company shall have the right to
remove it.

 

In the case of breach under any of the preceding items (1) to (4) of this
paragraph, Party A has the right to terminate this Contract immediately, and
Party B shall be liable for all losses so caused.

 

10. Party B shall not guarantee, mortgage or pledge the Property to any third
party in any name or form.

 



  6

   



 

11. Without the written consent of Party A, Party B shall not sublease part or
whole of the Property to any other person.

 

12. If Party B needs to renovate or modify the Property or facilities, Party B
must obtain prior written consent of Party A and approval of the relevant
government departments, including but not limited to completing procedures with
the public security and fire prevention authorities for the approval of the
decoration and acceptance of the work, all at the expenses of Party B. The fire
products provided by Party B shall have the quality required by the relevant
national standards. Party A has the right to supervise the decoration or
modification. The relevant expenses (including the fees for application for
approval) and the responsibilities (including fire protection and safety) shall
all be borne by Party B. In addition, Party B shall also be fully responsible
for the consequences of the renovation or modification and the safety during the
whole process of it.

 

Party B shall bear all the consequences arising from the unauthorized renovation
or construction. If decoration work fails to pass approval, all costs and
liabilities arising therefrom shall also be borne by Party B.

 

Party B guarantees as follows:

 

(1) Party B shall carry out relevant construction according to law (including
but not limited to: planning and construction, construction engineering and
design contracting, project quality management, production safety management and
fire protection, etc.), and may not start construction without approval;

 

(2) The construction shall not affect the structural safety of Property or any
related buildings, and must meet the management requirements of relevant
government departments;

 

(3) Party B and its contractor shall comply with the management of Party A
and/or the property management company and comply with the relevant management
system and fire safety regulations of the project where the Property is located;

 

(4) Fire and mechanical & electrical projects shall be constructed by the fire
and mechanical & electrical contractor of the project in which the Property is
located.

 

(5) Party B shall ensure that the contractor and the construction team shall not
interfere with the daily work of Party A, the property management company or
other tenants due to any dispute or other incidents. Otherwise, Party B shall be
fully liable for compensation.

 

13. During the lease period, if Party B needs to add any additional facilities
and equipment, Party B shall obtain prior written consent of Party A. If prior
approval of the relevant department is required, Party B shall apply to the
relevant departments for approval. Party B may start the work only after
obtaining all the approvals. All the expenses for the repair and maintenance of
the facilities and equipment added by Party B and all the responsibilities
related thereto shall be borne by Party B.

 

14. If any damage to the Property or any other facilities occurs with the fault
of Party B and/or Party B personnel, the Party B shall promptly repair it and
bear all costs and responsibilities so incurred, and shall compensate Party A
for all relevant losses. In addition, Party B shall not terminate this Contract
and shall still pay the rent according to the normal rent rate stipulated in the
Contract during the repair period. If Party B refuses to repair or make the
compensation, Party A may arrange for maintenance on its behalf at expenses and
liabilities of Party B.

 



  7

   



 

Party A shall be responsible for the repair of the Property due to natural
damage or force majeure.

 

If the Property or any part of the Property is damaged due to a force majeure
event (such as fire, typhoon and earthquake) or any other reason not
attributable to Party A or Party B, or any part suffers any loss as a result of
it, no party shall be held liable for it to the other. In such case, if the
damage does not affect the use of the Property or the Property is useable after
repair or after the end of the event, this Contract shall not be terminated.

 

15. Party A shall be responsible for the maintenance of the Property and
internal facilities (except for the facilities added by Party B and those with
the property rights not belong to Party A) to the extent that they comply with
the mandatory requirements of relevant laws and regulations, unless otherwise
specified in this Contract.

 

Party B shall promptly take effective measures and notify Party A if, in the
course of the use of the Property, the Property and/or any internal facility
(except for the facilities added by Party B and those with the property rights
not belong to Party A) has any damage or malfunction that hinders safety or
hinders normal use thereof. If the damage to the Property or any of its
facilities is attributable to Party B and/or Party B's personnel (including
fault or negligence), the relevant special provisions of paragraph 14 of this
Article shall apply.

 

16. Party B shall comply with the management requirements of Party A and/or the
property management company regarding production safety, advertising and use of
facilities.

 

17. Party B shall bear full responsibilities for any safety accident incurred
within the scope of the Property, and Party A shall not bear any responsibility
for it. If any person suffers any property loss and/or personal injury, Party B
shall be liable for compensation. In addition, Party B shall compensate Party A
for all losses and expenses so incurred by Party A (including but not limited to
attorney fees and legal fees). If any expense is advanced by Party A, Party B
shall fully reimburse Party A within [three] days after payment by Party A and
shall bear all other losses caused to Party A.

 

18. If Party B is involved in any administrative punishment, claim or lawsuit
for violations of laws or regulations or infringement of the rights of others,
Party B shall bear full responsibilities for it and compensate for all losses
and expenses so incurred by Party A (including but not limited to attorney fees
and legal fees). If any expense is advanced by Party A, Party B shall fully
reimburse Party A within [three] days after payment by Party A and shall bear
all other losses caused to Party A.

 

19. Party B agrees that Party A shall not be liable for the loss of Party B if
it occurs when the normal operation of any facility of the project in which the
Property is located is prevented or the supply of water, electricity,
air-conditioning or telephone service is affected due to municipal construction
or the act of the government. The provisions of this Contract and all rents and
fees payable by Party B hereunder shall not be affected as well.

 

20. Party A has the right to sell and mortgage the Property. Party A has the
right to transfer its rights and obligations under this Contract.

 

Party B hereby solemnly declares and promises to waive the right of first
refusal for the purchase of the Property; and agrees to pay the rent and other
expenses specified in this Contract to the transferee of the property right of
the Property within the time specified in the written notice of Party A, and
continue to perform its related obligations and responsibilities under this
Contract.

 



  8

   



 

VI. Liabilities for Breach of Contract, Termination or Cancellation of Contract

 

1. If Party A fails to promptly hand over the Property, Party A shall for each
day overdue, pay liquidated damages to Party B determined based on the [daily
rent], but the amount of the aggregated liquidated damages shall not exceed the
amount of the Performance Bond paid by Party B hereunder. If the delay exceeds
[90] days, Party B has the right to terminate this Contract. Party B agrees that
if Party A fails to promptly hand over the Property, the only liability of Party
A is to pay liquidated damages under provisions of this paragraph.

 

2. Party B has the right to terminate the Contract under any of the following
circumstances:

 

(1) The use purpose of the Property is determined by the competent government
authorities to be noncompliance with the relevant provisions of laws and
regulations;

 

(2) When the Contract specifies that Party A is responsible for repairing the
internal facilities of the Property (except for the facilities added by Party B
and those with the property rights not belong to Party A), Party A fails to
arrange the repair within the reasonable time after receiving notice from Party
B, whereby Party B is unable to use the Property normally.

 

3. If Party B exercises the right to terminate the Contract in accordance with
the provisions of this Contract, Party B shall vacate the Property in accordance
with the relevant provisions of this Contract and hand back the Property to
Party A. For the breach by Party A under Paragraph 2 of this Article, the only
liability of Party A is to pay liquidated damages to Party B based on the amount
of the Performance Bond paid by Party B.

 

4. If Party B fails to pay the rent, comprehensive management service fee and/or
all kinds of fees and/or deposits payable to Party A under this Contract, Party
A has the right to charge liquidated damages from Party B for its delay. The
amount of the liquidated damages shall be calculated as follows: the number of
days delayed x the total amount in arrears x 1%, and chargeable from the day the
payment becomes overdue to the day it is actually paid.

 

5. Under any of the following circumstances, Party A has the right to decide
whether to unilaterally terminate this Contract. Party B shall compensate Party
A for the losses so caused by Party A:

 

(1) Party B delays in the payment of rent, comprehensive management service fee
and/or any other payables for over 15 days;

 

(2) Party B and/or Party B personnel use the Property to carry out any illegal
activities, or Party B stops working or suspends the office work without
notifying Party A;

 

3) Party B prevents Party A from reasonable inspection and/or occupation of the
Property, facilities and/or equipment, or Party B fails to bear maintenance
obligations and expenses according to the Contract, or Party B fails to take
effective measures for damage to Property and/or facilities according to the
Contract and fails to notify Party A;

 

4) Party B changes the use purpose of the Property without permission, or
mortgages, sub-leases or allows others to use the Property without the written
consent of Party A;

 

5) Party B makes any change to the Property (including decoration and addition;
the same below) without the written consent of Party A and/or the written
approval of the relevant departments; or Party B makes any change in breach of
provisions of this Contract;

 



  9

   



 

6) Party B violates [the relevant provisions of Paragraphs 5 and 9 of Article V
of this Contract regarding termination of Contract];

 

7) The business license of Party B is revoked;

 

8) Party B seriously breaches other provisions of this Contract.

 

6. If Party B delays in payment of any fees such as telephone, water,
electricity, gas, and network usage, Party B shall promptly make up the payment.
In addition, Party B shall pay the full compensation for the losses so incurred
by Party A.

 

7. If Party B terminates the Contract without consent of Party A, Party A has
right to take back the Property and lease it to other tenants and confiscate the
whole Performance Bond and the rent and comprehensive management service fee
already paid by Party B will not be returned and Party A has right to recourse
against Party B for any sufficiency. In such case, Party B shall pay Party A an
amount equivalent to [20% of the current year's rent] as liquidated damages.

 

8. When Party A exercises the right to cancel the Contract in accordance with
the provisions of this Contract,

 

(1) Party A has the right to immediately take back the Property and lease it
other tenants;

 

(2) Party A has the right to confiscate the whole Performance Bond (Note: If the
remaining amount is insufficient, Party B shall make it up), and request Party B
to pay the liquidated damages, and the rent and any fees already paid by Party B
(including those paid to the property management company) will not be returned;

 

(3) Party A and/or property management company have the right to: (i)
unconditionally cut off supply of water and electricity and stop all services;
and (ii) claim against Party B for any payment in arrears (including but not
limited to rent, comprehensive management service fee, liquidated damages,
compensation, expenses, etc.);

 

(4) Party A has the right to vacate the Property and request Party B to bear the
relevant responsibilities and expenses;

 

(5) Party B shall be deemed to have given up all the fitment and decoration in
the Property and shall bear the costs of restoring the Property to its original
conditions.

 

9. If, during the lease term, the performance of the Contract is prevented for
reasons of administrative management, change of its functions by the government,
requisition or relocation, or due to a force majeure event, the Contract shall
be immediately terminated and no party shall be liable for it to the other and
Party A has no need to make any compensation to Party B for any matter. The rent
shall be calculated to the day of termination of the Contract and determined
based on the actual number of days of use. Party B agrees that Party A does not
need to make compensation for any loss of Party B after return of the rent for
the remaining lease term already paid by Party B.

 

10. If the Property is deemed as a dangerous property or is disposed of due to
the mortgage set on it, the Contract shall be automatically terminated and no
party shall be liable for it to the other.

 

11. If Party B breaches any other provision of this Contract, Party B shall
promptly correct it and pay Party A an amount equivalent to [10% of the current
year's rent) as liquidated damages.

 



  10

   



 

12. When Party B defaults, Party A shall have the right to claim for liquidated
damages specified in this Contract, regardless of whether Party A terminates the
Contract. If the amount of the liquidated damages is insufficient to cover the
loss of Party A, Party B shall make up the insufficiency.

 

The losses incurred by Party A due to Party B’s default shall include, but not
be limited to, the loss of rent income.

 

13. Request or collection of liquidated damages by Party A from Party B under
this Contract does not impair and/or affect the exercise by Party A of any
remedies or any other rights exercisable by Party A under laws and this Contract
(including but not limited to the right of termination of the Contract to take
back the Property, or request Party B to continue to perform this Contract,
etc.).

 

14. Acceptance by Party A of the rent, comprehensive management service fee or
other fees paid by Party B shall not be regarded as Party A's waiver of its
right to investigate Party B's liabilities for breach of Contract.

 

VII. Handing back of the Property

 

1. Regardless of the reasons for the termination or cancellation of the
Contract, and regardless of whether there is any dispute between the parties,
Party B shall complete handing back the Property in accordance with the relevant
provisions of Paragraph 6 of Article I of this Contract at the time of
termination or cancellation of the Contract or within time specified in the
written notice of Party A.

 

If Party B fails to hand back the Property on time and in accordance with the
agreed state, Party B shall pay Party A liquidated damages for the delay in
handing back the Property. The amount of the liquidated damages shall be
determined as follows: the number of days overdue x [daily rent] x [2].

 

(2) If Party B fails to hand back the Property on time, items and equipment of
Party B left in the Property shall be deemed discarded by Party B, and Party A
shall have full right to dispose them at the responsibilities and expenses of
Party B. In addition, Party A has no obligation to make any compensation for the
decoration made by Party B in the Property.

 

(3) If Party B fails to return the Property to Party A within the prescribed
time, Party A and/or property management company shall have the right to take
measures such as cutting off the supply of water and electricity and Party B
shall bear all relevant liabilities and the resulting expenses and losses. In
addition, Party B hereby specifically authorizes Party A as follows: Party A
may, from the day immediately after the day on which the delay occurs,
unilaterally seal the door (lock the door), cancel the right of way of Party B
(including employees of Party B) and dispose all articles in the Property to
ensure that Party A may promptly lease the Property to other tenants. If any of
the property or materials of Party B in the Property is damaged or lost, or
Party B is unable to work as usual, regardless of the reasons, Party B shall
bear all responsibilities for it and the losses. Party B hereby agrees to waive
its right to claim compensation from Party A.

 

(4) If Party B hands back the Property but fails to restore it to the blank
status, Party A may deduct the expenses for the restoration from the Performance
Bond.

 

(5) Before handing back the Property, Party B shall complete the procedures for
cancellation or change of the industrial and commercial registration about using
the Property as its registered address, and submit proofs to Party A and/or the
property management company for the record.

 



  11

   



 

Party B hereby agrees that Party B shall bear all costs and losses that may
incur by Party B under this paragraph.

 

2. When handing back the Property, Party B shall ensure that the Property is
free of any defect of right or debt dispute. If any third party makes any claim
against Party A after the Property is handed back, Party B shall be responsible
for solving it and compensate Party A for the losses and expenses so incurred by
Party A (including but not limited to attorney fees and legal fees).

 

VIII. Property Management

 

1. Party A will entrust a third-party property management agency to be
responsible for the property management of the project in which the Property is
located.

 

2. The property management company entrusted by Party A will formulate
corresponding Service Management Manual and Decoration Manual and other relevant
management regulations (hereinafter referred to as “Service Management Manual
and supporting regulations”) for all tenants of Nanjing IFC. When the Service
Management Manual and supporting regulations are promulgated, Party B shall be
bound by the provisions of the Service Management Manual and the supporting
regulations, and must engage in business and office work in accordance with the
requirements of the Service Management Manual and supporting regulations. If
Party B violates the Service Management Manual and supporting regulations, the
property management company entrusted by Party A shall have the right to impose
penalties against Party B in accordance with the Service Management Manual and
supporting regulations. If Party B violates the Service Management Manual and
supporting regulations and as a result of it, Party A and its entrusted property
management suffer any loss, Party B shall compensate for the loss and bear all
responsibilities.

 

3. Party B shall pay the deposit, water and electricity fee revolving fund,
deposit and/or related expenses (if any) in accordance with the Service
Management Manual and supporting regulations, and shall bear the relevant water
and electricity charges and other related expenses. Party B agrees that Party A
and/or the property management company have the right to adjust all relevant
expense charging criteria according to market conditions.

 

4. During the lease term, Party A has the right to change the property
management company.

 

IX. Notice

 

All notices of Party A and Party B related to this Contract shall be issued to
the address specified in the Contract. A notice shall be deemed serviced when it
is signed or sealed by the other party or its authorized signatory. If sent via
express mail, registered mail, e-mail or fax, it shall be deemed serviced on the
second working day after it is sent. Within the validity period of the Contract,
if any party needs to change its contact information, such party shall promptly
notify the other party. Otherwise, all consequences incurred shall be borne by
the party making the change.

 

Address of Party A: [Room 3701, Nanjing IFC, No. 1, Hanzhong Road, Qinhuai
District, Nanjing City]

Addressee: [Chen Yin] Fax: [025-84775576] E-mail: [/]

Address of Party B: [Room JA, 42/F, Nanjing IFC, No. 1, Hanzhong Road, Qinhuai
District, Nanjing City]

Addressee: [ ] Fax: [ ] E-mail: [/]

 



  12

   



 

XI. Other Matters

 

1. This Contract shall come into force after signature and seal by both parties.
This Contract is made in [quintuplicate], Party A holding [three] copies, Party
B holding [two] copies, and the [registration authority holding one copy].

 

2. Any dispute arising from or in connection with this Contract shall be settled
through negotiation by the parties. If the negotiation fails to solve the
dispute, it shall be submitted to the people’s court at the place [where the
Property is located].

 

3. This Contract and its appendixes constitute entire agreement between the
parties regarding the subject matters hereunder and supersede all prior oral
and/or written agreements, understandings and contacts between the parties
regarding the subject matters hereunder.

 

4. No party shall disclose the contract price to a third party. If Party B
divulges the secret, whereby Party A suffers any loss, Party B shall be fully
liable for the loss of Party A.

 

5. Unless otherwise changed by Party A in writing, all documents, letters, data
and materials issued by Party A in connection with this Contract shall be valid
only after the official seal of Party A is affixed on them. Electronic data must
be subject to confirmation via a written document affixed with the official seal
of party A.

 

6. Any and all matters not covered herein shall be determined by the parties
through consultations and a supplementary agreement may be signed for this
purpose. Supplementary agreements and appendixes to this Contract shall
constitute an integral part of this Contract and shall have the same legal
effect as this Contract.

 

7. This Contract is signed in [Nanjing IFC located in No. 1, Hanzhong Road,
Nanjing City] on [November 17, 2018].

 

Party A: (Seal)

Legal Representative: [ ]

Authorized Agent: [ ]

Tel: [ ]

Place: [ ]

Date: [ ]

[cpst_ex107img3.jpg]

(Nanjing Rich Field Real Estate Development Co., Ltd.) (sealed)

Party B: (Seal)

Legal Representative: [ ]

Personal ID Card No.: [ ]

Authorized Agent: [ ]

Tel: [Mr. Liu 18151681668]

Place: [ ]

Date: [ ]

[cpst_ex107img4.jpg]

(Nanjing Yunguhui Information Technology Co., Ltd.) (sealed)

 

Appendix:

 

Appendix 1 [Copies of the Lessee's business license, tax registration
certificate and organization code certificate. The copy shall be affixed with
the official seal of the Lessee. Provide a copy of the personal ID card if the
Lessee is a natural person]

 

 



13



 